Citation Nr: 1413059	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-11 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for rheumatoid arthritis, right leg.

3.  Whether new and material evidence has been received to reopen a claim of service connection for brain trauma, to include tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The appellant served at various times in an active duty for training and an inactive duty training status with the Kansas Army National Guard for the period from March 1957 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the appellant's lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis, is not related to service or to an incident of service origin.

2.  Service connection for rheumatoid arthritis, right leg was denied in a May 2007 Board decision which was affirmed by a May 2009 Court of Appeals Veterans Claims Memorandum Decision.

3.  A May 2007 Board decision found that new and material evidence had not been submitted to reopen a previously denied claim of service connection for brain trauma, to include tinnitus, and a May 2009 Court of Appeals Veterans Claims Memorandum Decision affirmed the Board's decision.

4.  The evidence received since the May 2007 Board decision is new, but not material as it does not relate to unestablished facts necessary to substantiate the claims related to rheumatoid arthritis, right leg, or brain trauma, to include tinnitus, or trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for rheumatoid arthritis, right leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for brain trauma, to include tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in December 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims.  With respect to the Dingess requirements, in the December 2010 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the December 2010 letter to the appellant.

VA also has a duty to assist a appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, private treatment records (STRs), and Social Security Records.  

The RO did not afford the appellant a VA examination for lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis on the basis that there is already sufficient medical evidence to decide the claim and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the appellant had been diagnosed with lumbar spine disability, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide these claims on the merits.  See 38 C.F.R. § 3.159(c).  The VCAA does not require VA to obtain a medical examination or opinion unless a claim is reopened.  See 38 U.S.C.A. § 5103A(f).  Therefore, an examination is not necessary for the issue of rheumatoid arthritis, right leg, and brain trauma, to include tinnitus.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Analysis

A.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service personnel records reveal that the appellant served at various times in an active duty for training and an inactive duty training status with the Kansas Army National Guard for the period from March 1957 to March 1965.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state, under 32 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  

Certain diseases, including arthritis, may be presumed to have been incurred in or aggravated following certain qualifying periods of service; however, the presumptions apply only for individuals who are found to be "veterans."  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  (A veteran is a person who served in active military service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2)).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (2013).  Until such disease or injury is shown, and without a period of service that otherwise qualifies as "active military service," a claimant is not entitled to application of the presumption of service connection for disease shown within a year of separation.  38 C.F.R. §§ 3.307, 3.309.  

The STRs do not show complaints, treatment or diagnoses related to lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis.  On a March 1964 medical history report the appellant did not have any complaints related to his back.  It was noted that the appellant injured his back in August 1963.  However, the record does not support that the injury occurred during a period of ACDUTRA or INACDUTRA.  At a March 1964 examination the appellant's spine was normal.

At August 1986 private treatment the appellant complained of intermittent back pain for the previous six months.  X-rays showed old degenerative changes at L3-L4 and L4-L5.  He was diagnosed with some dysrhythmia in the low back.  In July 1988 the appellant complained of low back pain that began eight days before when he slipped off of a truck he was unloading.  January 1995 x-rays showed marked disc space narrowing with prominent hypertrophic spurring at L3-L4 and L4-L5.

Lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis, require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  The appellant's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

The appellant is competent to report having symptoms related to his lumbar spine.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, to the extent that the appellant is claiming current symptomatology since an incident from ACDUTRA or INACDUTRA, the Board does not find him to be credible.  As discussed above, the record does not show that the 1963 occurred during a period of ACDUTRA or INACDUTRA.  

Because the evidence preponderates against the claim of service connection for lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  New and Material Evidence

The Board denied the appellant's claim for service connection for residuals of brain trauma, to include tinnitus, in August 1999.  At this time, the record contained STRs, service personnel records, private treatment records, Social Security records, and a VA examination report.  The Board concluded that record did not show that the appellant was engaged in military service when he was in motor vehicle accident in September 1957 and that there was no competent opinion that that appellant suffered from residuals of a brain injury incurred from military service.  

In a May 2007 Board decision the RO found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for residuals of brain trauma, to include tinnitus.  The only new evidence consisted of statements from the appellant.  In addition, the Board denied service connection for rheumatoid arthritis of the right leg based on the lack of a diagnosed disability.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims, which affirmed it in a May 2009 Memorandum Decision.  

The May 2007 Board decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the appellant must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The new evidence added to the record since the May 2007 Board decision consists of VA treatment records that do not include treatment for rheumatoid arthritis, right leg, and brain trauma, to include tinnitus.  This newly submitted evidence does not establish or relate to that the rheumatoid arthritis, right leg, and brain trauma, to include tinnitus, was incurred or aggravated by a period of ACDUTRA and INACDUTRA.  Accordingly, new and material evidence to reopen the claims of service connection for rheumatoid arthritis, right leg, and brain trauma, to include tinnitus, has not been received.  The claims are therefore not reopened. 


ORDER

Service connection for lumbar degenerative changes, early Schmorl's nodes, and loss of normal lordosis, is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a rheumatoid arthritis, right leg, and the claim is not reopened.

New and material evidence has not been received to reopen the claim of entitlement to service connection for brain trauma, to include tinnitus, and the claim is not reopened.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


